Citation Nr: 0024867	
Decision Date: 09/18/00    Archive Date: 09/27/00

DOCKET NO.  97-29 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  



REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had verified active service from May 1972 to July 
1974 and from December 1976 to June 1986 with prior 
unverified active service of 8 years, 9 months and 11 days.  

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a February 1997 rating decision by the RO.  

The case was remanded by the Board to the RO in August 1999 
for additional development.  



REMAND

The veteran is service-connected for PTSD, evaluated at 30 
percent disabling; hearing loss, evaluated at 30 percent 
disabling; residuals of a right knee injury, evaluated at 20 
percent disabling; and hypertension, evaluated at 10 percent 
disabling.  His combined schedular rating is 70 percent.  

In reaching its determination in this case, the Board has 
followed the analysis of the United States Court of Appeals 
for Veterans Claims (Court) in Van Hoose v. Brown, 4 Vet. 
App. 361 (1993).  The Court held that for a veteran to 
prevail in a claim for individual unemployability benefits, 
it is necessary that the record reflect some factor which 
takes his case outside the norm.  38 C.F.R. §§ 4.1, 4.15 
(1999).  The fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high 
schedular rating which is assigned is recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether he can find employment.  Moreover, there is no 
statute or regulation which requires VA to conduct a job 
market or employability survey to determine whether a 
claimant is unemployable as a result of one or more service-
connected disabilities.  See Gary v. Brown, 7 Vet. App. 229 
(1994); see also Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  

However, unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (1999).  Marginal 
employment is not to be considered substantially gainful 
employment.  Factors to be considered, however, will include 
the veteran's employment history, educational attainment and 
vocational experience.  38 C.F.R. § 4.16 (1999).  

In this case, the Board remanded the case in August 1999 
because the medical evidence at that time was insufficient to 
determine whether the veteran is unemployable by reason of 
his service-connected disabilities alone.  

During the February 2000 VA audiology examination, the 
examiner opined that the veteran would have difficulty 
communicating with coworkers in any employment setting unless 
they were face-to-face in a reasonably quiet environment.  In 
addition, the examiner opined that the veteran would have 
difficulty communicating over the telephone and during group 
meetings.  Finally, the examiner opined that the veteran 
should not be employed in a high noise environment as further 
deterioration of his hearing should be avoided.  

During the February 2000 VA examination of the service-
connected right knee disability, the examiner noted that the 
veteran had pain in the knee with no evidence of any 
significant, focal, neuromuscular or functional deficits on 
examination.  The examiner added that the veteran was capable 
of gainful employment as long as it did not involve prolonged 
walking, jumping, running or any activity which would put 
undue stress on his right knee.  

During the PTSD examination in February 2000, the veteran 
reported that he engaged in fishing and bowling and that he 
enjoyed working in the woods.  The veteran indicated that he 
would like to work, but that his level of energy, mood or 
concentration itself would be a serious impairment.  The 
examiner indicated that the veteran's GAF score was 
approximately 55.  However, this examiner did not 
specifically address the degree to which the service-
connected PTSD has impaired the veteran's ability to perform 
substantially gainful employment consistent with his age and 
occupational experience.  

In light of the foregoing, the Board finds that another 
psychiatric examination is required to determine whether the 
veteran is unemployable due to his service-connected PTSD.  A 
social and industrial survey also should be obtained in 
connection with the examination.  

The Board also requests that complete medical records 
referable to grant of disability benefits by the Social 
Security Administration in 1996 should be obtained for review 
in connection with the veteran's claim.  It is pertinent to 
note in this regard that the reviewing Administrative Law 
Judge determined that the veteran's residual functional 
capacity had been reduced to the level of sedentary, 
unskilled work and that he could not return to any of his 
past relevant work.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1999).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  

Accordingly, this case is Remanded to the RO for the 
following action:

1.  The RO should take appropriate steps 
in order to obtain and associate with the 
claims file copies of all VA clinical 
records documenting treatment rendered 
the veteran for his service-connected 
disabilities since 1999.  

2.  The RO also should take appropriate 
steps in order to obtain and associate 
with the claims file copies of all 
records referable to the grant of 
disability benefits by the Social 
Security Administration in 1996.  

3.  The veteran should be afforded 
another VA psychiatric examination in 
order to fully evaluate the current 
severity of the service-connected PTSD.  
The claims file should be made available 
for review by the VA examiner.  The 
examiner should elicit from the veteran 
and record a complete social and 
industrial history in connection the 
evaluation.  The examiner should be asked 
to provide detailed findings as to the 
current disabling manifestations 
attributable to the service-connected 
PTSD.  The examiner then should offer a 
medical opinion as to the extent to which 
the service-connected PTSD results in 
impairment his ability to perform 
substantially gainful employment 
consistent with his level of education 
and in light of his occupational 
experience.  

4.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claim.  If 
any action taken is adverse to the 
veteran, he and his attorney should be 
furnished with a supplemental statement 
of the case that contains a summary of 
the relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  He should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  




